Citation Nr: 0212259	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  98-05 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas, 
where a September 1998 Hearing Officer's decision granted 
service connection for PTSD and assigned a 30 percent 
evaluation.  The appellant disagreed with the rating 
assigned.  

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2002).  A transcript of 
the hearing is of record.  

The Board, in a July 1999 decision, inter alia, denied an 
initial PTSD rating in excess of 30 percent.  The appellant 
sought review of that decision before the U.S. Court of 
Appeals for Veterans Claims (Court), which by an April 13, 
2001, Order granted the parties' Joint Motion for Remand and 
to Stay Proceedings (Joint Motion) and vacated that aspect of 
the Board's decision denying an initial PTSD evaluation in 
excess of 30 percent.  The case is again before the Board for 
appellate review.  

When the Board issued its decision in July 1999, a private 
attorney represented the appellant.  That attorney is now 
prohibited from representing veterans before VA.  In October 
2000, the appellant executed a VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative) 
appointing The American Legion as his representative. 

In a May 10, 2002, letter, the Board informed the appellant 
had he had 90 days to submit additional argument and/or 
evidence in consideration of the appeal.  In a response later 
that month, the appellant asked the Board to hold the case 
open for the remainder of the 90-day period, for he intended 
to submit additional argument and/or evidence.  He submitted 
that argument and/or evidence, which was received in June 
2002.  


FINDING OF FACT

The appellant's PTSD is manifested by disturbances of mood 
such as depression and anger, some combat-related dreams, 
hypervigilence, decreased interest, intrusive thoughts, and 
sleep impairment, resulting in moderate social and 
occupational impairment.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been meet since the initial grant of 
service connection.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Court's April 13, 2001, Order granted the parties' Joint 
Motion, which had asked the Court to vacate and remand that 
part of the Board's July 30, 1999, decision that denied an 
initial evaluation in excess of 30 percent for PTSD.  The 
Joint Motion argued that these actions were necessitated by 
the Court's decision in Holliday v. Principi, 14 Vet. App. 
270 (2001), holding that the Veterans Claims Assistance Act 
of 2000 (VCAA) had potential applicability to any claim.  

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002).  See  66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for a higher initial evaluation, 
and there are no particular application forms required.  
Thus, there is no issue as to provision of a form or 
instructions for applying for these benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In a September 
1998 supplemental statement of the case, the RO informed the 
appellant of the grant of a 30 percent evaluation and the 
evidence considered in establishing the effective date of the 
award.  It then issued an October 1998 statement of the case, 
wherein the appellant was told of the criteria for evaluating 
the severity of service-connected PTSD and the evidence 
considered in evaluating the claim.  At a travel board 
hearing in May 1999, the undersigned discussed the evidence 
with the appellant.  These documents informed the appellant 
of the information and evidence necessary to substantiate the 
claim.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claim, or 
of VA's or the appellant's responsibilities with respect to 
the evidence, is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Where, as here, all indicated 
treatment records have been obtained, and an examination has 
been provided, there are no records to which a responsibility 
of production may be assigned.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his initial claim, the appellant indicated that he had 
received treatment at the VA Medical Centers in Little Rock 
and at North Little Rock.  The RO received VA clinical 
records from these facilities in October 1997.  In his April 
1998 hearing testimony, he indicated that he was no receiving 
regular psychiatric treatment, from a VA facility or any 
other medical source.  In his May 1999 hearing testimony, he 
reported that he had talked to the Vet Center in North Little 
Rock, but that no counseling had arisen from that effort.  
The Board concludes that VA has undertaken reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examinations in August 1998.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The veteran's attorney 
demonstrated his knowledge of the requirements of the VCAA in 
his participating in the joint motion to the Court.  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g.,  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

II.  Analysis

In September 1997, the appellant filed a claim seeking 
service connection for PTSD.  Following an April 1998 
hearing, the RO issued a September 1998 Hearing Officer's 
decision granting PTSD and assigned a 30 percent evaluation.  
The appellant herein seeks an initial evaluation in excess of 
30 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2001) (as amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

The current 30 percent evaluation is assigned pursuant to the 
criteria of Diagnostic Code 9411, which provides for 30 
percent, 50 percent, 70 percent, and 100 percent schedular 
ratings based on the following criteria:  

30 percent:  Occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

The nomenclature employed in this portion of the rating 
schedule is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130 (2001).  

The evidence pertinent to the claim is as follows:

? VA clinical records from September 1996 to April 1997, 
and from June to December 1998, were silent as to any 
psychiatric treatment or symptomatology.  

? At the April 1998 hearing, the appellant testified that 
he had intrusive thoughts about his Vietnam 
experiences, and that he was "skittish" around loud 
noises.  He was vigilant around his home, checking 
windows and locks.  He had been married six times and 
is currently separating from his seventh wife.  He had 
had difficulties with these relationships due to his 
anger.  He had difficulty sleeping at night.  He 
classified his relationships with his children as 
"less than satisfactory" and indicated that he felt 
alienated from them.  He did not take any psychiatric 
medications nor was he receiving psychiatric treatment.  
He has been employed as a fire extinguisher sales and 
serviceman for twelve years.  This is his longest 
period of employment.  He was previously an 
electrician, but he had problems with his job due to 
anger and difficulty dealing with bosses.  Sometimes he 
has to leave work to be alone for awhile.  

? VA psychiatric examination in August 1998 indicated 
that the appellant was not taking any medications or 
receiving any treatment.  He stated that he had several 
nightmares per week, but not all of these were about 
war.  Some nightmares were about his wife leaving him.  
He sometimes had intrusive thoughts, particularly when 
he saw fog.  Loud noises startled him.  He stated that 
he did not do well in crowds, and he avoided large 
functions.  He went to restaurants, but he sat toward 
the back or in a corner.  He went to stores, where he 
was somewhat vigilant.  He avoided watching war movies 
because they bothered him.  He continued to work for 
the fire extinguisher company.  He had some problems 
getting along with co-workers, but he did not have to 
stay in the shop so he was able to keep the job.  He 
stated that lately he was not a happy person and 
nothing satisfied him.  He reported some anhedonia.  He 
spent his time maintaining his house, or sometimes he 
just drove around.  He saw his daughter every other 
weekend, and he stated that they got along well.  On 
the mental status examination, the appellant was 
casually groomed and conversed readily with the 
examiner.  He was fully cooperative.  Rate and rhythm 
of speech were within normal limits.  His predominant 
mood was of violent depression, and affect was 
appropriate to content.  His thought processes and 
associations were logical and tight.  No gross 
impairment of memory was observed.  He was oriented.  
He did not complain of hallucinations, and no delusions 
were noted.  His judgment and insight were intact.  He 
denied any suicidal or homicidal intent, but he 
reported occasional ideations.  The Global Assessment 
of Functioning (GAF) score was 57.  

? In May 1999, the appellant testified at a hearing 
before the undersigned.  He stated that he was not so 
much having nightmares as restlessness.  He had 
awakened in the middle of the night thinking he was in 
Vietnam.  He felt that his prior marriages ended 
because of his psychiatric symptoms.  He had been 
separated from his current wife for about a year.  He 
continued to work for the fire extinguisher company.  
He stated that he did not have problems meeting with 
the public and dealing with customers.  He stated that 
the only reason he had been able to keep this job for 
almost 15 years was because he was out of the office 
most of the time and was his own boss.  He had taken 
sick days when he felt too emotional to go to work.  
His only social activity was attending church.  He 
indicated that when he had intrusive thoughts, it 
became difficult to concentrate.  

? In a statement submitted in May 2002, a friend of the 
appellant indicated that she and her husband had eaten 
at restaurants with the appellant, who had difficulty 
hearing.  In another statement submitted in May 2002, a 
co-worker of the appellant stated that he had some 
problems talking on the telephone due to hearing loss.  
Although neither statement refers to psychiatric 
treatment or symptomatology, each attests to the 
appellant's ability to work and socialize with others.  

The medical evidence shows assignment of a GAF score of 57.  
A GAF score of 51 to 60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
and co-workers).  See AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV) (GAF scale reflects "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score is highly probative 
as it relates directly to the appellant's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  

Neither the objective medical evidence nor the appellant's 
statements regarding his symptomatology approximated the 
criteria for a 50 percent or higher evaluation.  The evidence 
indicates that he does have disturbances of motivation and 
mood, as well as difficulty establishing and maintaining 
effective work and social relationships.  However, there is 
no evidence that his reliability and productivity are 
affected by his mood disturbances or difficulty with 
relationships.  He has said he has no problems dealing with 
customers and is able to avoid dealing with coworkers.  The 
statements in May 2002 from a friend and a coworker failed to 
show any social or work-related interpersonal problems.  
There is no evidence that he meets the other criteria for a 
50 percent evaluation, such as panic attacks more than once a 
week, difficulty understanding complex commands, flattened 
affect, or impaired judgment, memory, abstract thinking, or 
speech.  

The appellant's symptoms do fit the criteria for the 30 
percent evaluation, such as occasional decreases in work 
efficiency due to symptoms such as depression, anxiety, and 
chronic sleep impairment.  He has been able to maintain his 
employment for close to 15 years despite his difficulties 
dealing with co-workers.  He is able to do so because he is 
basically out of the office most of the time.  He clearly 
only experiences occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, as evidenced by his testimony that he occasionally 
takes a sick day or leaves work to spend time alone.  The 
current 30 percent evaluation contemplates such impairment.  
The criteria for a 30 percent evaluation also indicate that 
the appellant is generally functioning satisfactorily with 
routine behavior, self-care, and normal conversation.  This 
is clearly the appellant's situation.  He is able to function 
well in life and care for himself.  He had a normal 
conversation during his VA examination.  The Board concludes 
that the overall disability picture does not more nearly 
approximate the 50 percent criteria, such as to warrant an 
increased evaluation, and it does not even approach the 
symptomatology required for a 70 or 100 percent evaluation.  
38 C.F.R. § 4.7 (2001).  

The GAF score of 57 supports this conclusion.  This score 
reflects moderate impairment in social and occupational 
functioning, consistent with no more than a 30 percent 
disability evaluation.  The appellant experiences no 
delusions or hallucinations.  He apparently occasionally has 
suicidal or homicidal ideations, but he has no intent.  His 
speech is logical and coherent.  His symptoms are not so 
disabling to him that he requires psychiatric medications or 
any treatment.  

The evidence does not show that the criteria for an 
evaluation in excess of 30 percent are met.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 (2001) to 
resolve any reasonable doubt regarding the level of 
evaluation in the appellant's favor.  However, for reasons 
discussed above, the objective evidence does not create a 
reasonable doubt regarding the level of his disability from 
PTSD.  Therefore, the preponderance of the evidence is 
against assignment of a disability rating in excess of 30 
percent for PTSD under Diagnostic Code 9411.  



ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

